                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                         §
                                               §
ORLY GENGER,                                   §       Case No. 19-10926-TMD
    (Debtor)                                   §        Chapter 7

            ORDER GRANTING DEBTOR’S MOTION TO EXPEDITE HEARING

         Came on for consideration, Debtor’s Motion for Expedited Hearing on Debtor’s Motion

for Continuance and for Entry of an Order Related to Discovery (the “Motion”). The Court

hereby GRANTS the Motion to Expedite with the further deadlines set forth below.

         IT IS THEREFORE ORDERED that the Motion is hereby set for hearing at the time and

date set forth above.

                                            ###




035547-86267/4816-4439-5434.1                                                         Page 1
ENTRY REQUESTED BY:
Eric Taube (Bar No. 19679350)
Mark Taylor (Bar No. 19713225)
WALLER LANSDEN DORTCH & DAVIS, LLP
100 Congress Avenue, Suite 1800
Austin, Texas 78701
(512) 685-6400
(512) 685-6417 (FAX)

COUNSEL FOR DEBTOR




035547-86267/4816-4439-5434.1        Page 2
